Exhibit 10.1

Form of Restricted Stock Unit Agreement under Employee Retention Program

(Employee Retention Program

RSU Grant Form of Agreement)

AVANEX CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

Avanex Corporation (the “Company”) hereby grants you, [                    ]
(the “Grantee”), the number of Restricted Stock Units indicated below under the
Company’s 1998 Stock Plan (the “Plan”). The date of this Agreement is
                    , 200     (the “Grant Date”). Subject to the provisions of
Appendix A (attached) and of the Plan, the principal features of this grant are
as follows:

 

Grant Date:    [Date] Total Number of Restricted Stock Units:    [To come]
Scheduled Vesting:    The Restricted Stock Units will vest in accordance with
the following schedule: 50% of the Restricted Stock Units awarded by this
Agreement shall vest twelve months after the Grant Date, and the remaining 50%
of the Restricted Stock Units awarded by this Agreement shall vest 24 months
after the Grant Date, subject to your continuing to be a Service Provider
through the applicable vesting date. Purchase Price per Share:    $.001 Total
Purchase Price    [To come]

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in this Agreement,
including Appendix A, and the Plan. Important additional information on vesting
and forfeiture of the Restricted Stock Units covered by this grant is contained
in paragraphs 4 through 9 of Appendix A. PLEASE BE SURE TO READ ALL OF
APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.
YOU AGREE TO EXECUTE THIS AGREEMENT AS A CONDITION TO RECEIVING ANY SHARES.

 

AVANEX CORPORATION       GRANTEE By:             Title:         [Name]



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK

1. Grant. The Company hereby grants to the Grantee under the Plan at the per
share price of $.001, equal to the par value of a Share, the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms and conditions in this Agreement and the Plan.

2. Payment of Purchase Price. When the Restricted Stock Units are paid out to
the Grantee, par value will be deemed paid by the Grantee for each Restricted
Stock Unit through the services rendered by the Grantee, and will be subject to
the appropriate tax withholdings.

3. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a Share on the Grant Date. Unless and until the
Restricted Stock Units have vested in the manner set forth in paragraphs 4, 5, 6
or 7, the Grantee will have no right to payment of such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation. Payment of any vested
Restricted Stock Units shall be made in whole Shares only.

4. Vesting Schedule. Except as otherwise provided in paragraphs 5, 6 or 7 of
this Agreement, the Restricted Stock Units awarded by this Agreement are
scheduled to vest in accordance with the vesting schedule set forth in the
Notice of Grant. Restricted Stock Units scheduled to vest on any such date
actually will vest only if the Grantee continues to be a Service Provider
through such date.

5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth in the Notice of Grant (whether or not the Grantee remains a
Service Provider through such date(s)). Notwithstanding the foregoing, if the
Administrator, in its discretion, accelerates the vesting of the balance, or
some lesser portion of the balance, of the Restricted Stock Units in connection
with the Grantee’s termination as a Service Provider (other than due to death)
and if the Grantee is a “specified employee” within the meaning of Section 409A
at the time of such termination, then any such accelerated Restricted Stock
Units otherwise payable within the six (6) month period following the Grantee’s
termination instead will be paid on the first business day that is six
(6) months and one (1) day following the date of the Grantee’s termination,
unless the Grantee dies following his or her termination, in which case, the
accelerated Restricted Stock Units will be paid to the Grantee’s estate as soon
as practicable following his or her death, subject to paragraph 11. Thereafter,
such Restricted Stock Units shall continue to be paid in accordance with the
vesting schedule set forth in the Notice of Grant. For purposes of this
Agreement, “Section 409A” means Section 409A of the U.S. Internal Revenue Code
of 1986, as amended, and any final Treasury Regulations and other Internal
Revenue Service guidance thereunder, as each may be amended from time to time
(“Section 409A”). It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the Shares subject to this Award of
Restricted Stock Units will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.



--------------------------------------------------------------------------------

6. Acceleration in Connection With Certain Terminations of Employment.

(a) Acceleration in Connection with a Termination of Employment Other Than For
Cause and Not in Connection with a Change of Control. Subject to paragraph 6(d)
below, if the Company terminates the Grantee’s employment other than for Cause,
and such termination is not in Connection with a Change of Control, the
Restricted Stock Units awarded by the Agreement shall be fully (i.e., 100%)
vested as of the date of such termination.

(b) Acceleration in Connection with a Termination of Employment in Connection
with a Change of Control. Subject to paragraph 6(d) below, upon an Involuntary
Termination of the Grantee’s employment other than for Cause in Connection with
a Change of Control, the Restricted Stock Units awarded by the Agreement shall
be fully (i.e. 100%) vested as of the date of such termination.

(c) Definitions. The following terms referred to in this Agreement shall have
the following meanings:

(i) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Grantee in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Grantee, (ii) conviction of a
felony that is injurious to the Company, (iii) a willful act by the Grantee
which constitutes gross misconduct and which is injurious to the Company, or
(iv) the Grantee’s willful and continued failure to perform the duties and
responsibilities of his or her position after there has been delivered to the
Grantee a written demand for performance from the [INSERT THE FOLLOWING FOR ALL
EMPLOYEES OTHER THAN THE CEO: CEO] [INSERT THE FOLLOWING FOR THE CEO: the
Chairman of the Board] which describes the basis for the [INSERT THE FOLLOWING
FOR ALL EMPLOYEES OTHER THAN THE CEO: CEO’s] [INSERT THE FOLLOWING FOR THE CEO:
the Chairman of the Board’s] belief that the Grantee has not substantially
performed his or her duties and that the Grantee has not corrected such failure
within two (2) weeks of such written demand.

(ii) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

(1) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities other than in a
private financing transaction approved by the Board of Directors;

(2) the direct or indirect sale or exchange by the stockholders of the Company
of all or substantially all of the stock of the Company;

(3) a merger or consolidation in which the Company is a party and in which the
stockholders of the Company before such merger or consolidation do not retain,
directly or indirectly, at least a majority of the beneficial interest in the
voting stock of the Company after such transaction; or

(4) the sale or disposition by the Company of all or substantially all the
Company’s assets.

 

-2-



--------------------------------------------------------------------------------

(iii) Disability. “Disability” shall mean that the Grantee has been unable to
substantially perform his duties as the result of his incapacity due to physical
or mental illness, and such inability, at least 26 weeks after its commencement,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Grantee or the Grantee’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld).

(iv) In Connection with a Change of Control. A termination of Grantee’s
employment with the Company is “in Connection with a Change of Control” if the
Grantee’s employment is terminated within twelve (12) months following a Change
of Control.

(iv) Involuntary Termination. “Involuntary Termination” shall mean (A) the
Grantee’s resignation due to one of the following: (1) without the Grantee’s
express written consent, the significant reduction of the Grantee’s duties or
responsibilities relative to the Grantee’s duties or responsibilities in effect
immediately prior to such reduction; provided, however, that a reduction in
duties or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when the Chief Financial Officer
of Company remains as such following a Change of Control and is not made the
Chief Financial Officer of the acquiring corporation) shall not constitute an
“Involuntary Termination”; (2) without the Grantee’s express written consent, a
substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Grantee
immediately prior to such reduction; (3) without the Grantee’s express written
consent, a material reduction by the Company in the base compensation of the
Grantee as in effect immediately prior to such reduction, or the ineligibility
of the Grantee to continue to participate in any long-term incentive plan of the
Company; (4) a material reduction by the Company in the kind or level of
employee benefits to which the Grantee is entitled immediately prior to such
reduction with the result that the Grantee’s overall benefits package is
significantly reduced; or (5) the relocation of the Grantee to a facility or a
location more than 50 miles from the Grantee’s then present location, without
the Grantee’s express written consent; or (B) any purported termination of the
Grantee by the Company which is not effected for death or Disability or for
Cause, or any purported termination for which the grounds relied upon are not
valid.

(d) Release of Claims. The vesting acceleration set forth in this paragraph 6
will be subject to the Grantee signing and not revoking a separation and release
of claims agreement in a form acceptable to the Company within seven (7) days
(or within such longer period of time as required by applicable law) following
the date of Grantee’s termination. The Restricted Stock Units that vest in
accordance with this paragraph 6 will not be paid until the separation and
release of claims agreement becomes effective; provided, however, that if the
period during which the Grantee will have to consider the terms of the
separation and release of claims spans two calendar years, the Restricted Stock
Units that vest in accordance with this paragraph 6 will not be paid to the
Grantee until the later of (i) the first business day after January 1 of the
second calendar year or (ii) the effective date of the separation and release of
claims agreement, as determined in accordance with the terms thereof.

7. Accelerations in Connection with a Merger. If, in accordance with
Section 14(c) of the Plan, the Company is merged with or into another
corporation, the successor corporation refuses to assume or substitute for this
Award of Restricted Stock Units and this Award thereby becomes fully (i.e.,
100%) vested, the payment of such accelerated Restricted Stock Units will be
made in accordance with Section 14(c) of the Plan, unless the merger would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its Parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its Parent outstanding
immediately after such merger, in which case payment of the accelerated
Restricted Stock Units will be made at the same time or times as if such
Restricted Stock Units had vested in accordance with the vesting schedule set
forth on the Notice of Grant (whether or not the Grantee remains a Service
Provider through such date(s)).

 

-3-



--------------------------------------------------------------------------------

8. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraph 4 will be paid to the Grantee (or in the event of the Grantee’s
death, to his or her estate) in Shares as soon as practicable following the date
of vesting, subject to paragraph 11. Any Restricted Stock Units that vest in
accordance with paragraph 6 will be paid to the Grantee (or in the event of the
Grantee’s death, to his or her estate) in Shares as soon as practicable
following the date of vesting, subject to paragraph 6(d) and paragraph 11;
provided, however, that the Restricted Stock Units will not be paid until the
Grantee has had a “separation from service” within the meaning of Section 409A,
as determined by the Company. In addition, if the Grantee is a “specified
employee” within the meaning of Section 409A at the time of the Grantee’s
termination (other than due to death), the Restricted Stock Units that vest in
accordance with paragraph 6 will be paid to the Grantee on the first business
day that is six (6) months and one (1) day following the date of the Grantee’s
“separation from service” within the meaning of Section 409A, as determined by
the Company, unless the Grantee dies following his or her termination, in which
case, the Restricted Stock Units will be paid to the Grantee’s estate as soon as
practicable following his or her death, subject to paragraph 11. Any Restricted
Stock Units that vest in accordance with paragraphs 5 or 7 will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) in Shares
in accordance with the provision of such paragraphs, subject to paragraph 11.

9. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 4, 5, 6 or 7 at the time the Grantee ceases to be a Service Provider
will be forfeited and automatically transferred to and reacquired by the Company
at no cost to the Company. The Grantee shall not be entitled to a refund of the
price paid for the Restricted Stock Units forfeited to the Company pursuant to
this paragraph 9.

10. Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

11. Withholding of Taxes. When the Shares are issued as payment for vested
Restricted Stock Units, the Grantee will recognize immediate U.S. taxable income
if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer, the
Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing Subsidiary) will withhold a portion of the Shares
otherwise issuable in payment for vested Restricted Stock Units that have an
aggregate market value sufficient to pay the minimum federal, state and local
income, employment and any other applicable taxes required to be withheld by
Avanex (or the employing Subsidiary) with respect to the Shares. No fractional
Shares will be withheld or issued pursuant to the grant of Restricted Stock
Units and the issuance of Shares thereunder; any additional withholding
necessary for this reason will be done by the Company through the Grantee’s
paycheck. Accordingly, to the extent the Fair Market Value of the number of
whole Shares withheld by the Company exceeds the withholding taxes, the Company
will pay the Grantee the difference. The Company (or the employing Subsidiary)
may instead, in its discretion, withhold an amount necessary to pay the
applicable taxes from the Grantee’s paycheck, with no withholding of Shares. In
the event the withholding requirements are not satisfied through the withholding
of Shares (or, through the Grantee’s paycheck, as indicated above), no payment
will be made to the Grantee (or his or her estate) for Restricted Stock Units
unless and until satisfactory arrangements (as determined by the Administrator)
have been made by the Grantee with respect to the payment of any income and
other taxes which the Company determines must be withheld or collected with
respect to such Restricted Stock Units. By accepting this Award, the Grantee
expressly consents to the withholding of Shares and to any cash or Share
withholding as provided for in this paragraph 11. All income and other taxes
related to this Award of Restricted Stock Units and any Shares delivered in
payment thereof are the sole responsibility of the Grantee.

 

-4-



--------------------------------------------------------------------------------

12. Rights as Stockholder. Neither the Grantee nor any person claiming under or
through the Grantee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Grantee (including through electronic
delivery to a brokerage account). Notwithstanding any contrary provisions in
this Agreement, any quarterly or other regular, periodic dividends or
distributions (as determined by the Company) paid on Shares will affect neither
unvested Restricted Stock Units nor Restricted Stock Units that are vested but
unpaid, and no such dividends or other distributions will be paid on Restricted
Stock Units nor Restricted Stock Units that are vested but unpaid. After such
issuance, recordation and delivery, the Grantee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

13. No Effect on Employment or Service. The Grantee acknowledges and agrees that
this Agreement and the transactions contemplated hereunder do not constitute an
express or implied promise of continued service or employment as a Service
Provider for any period, or at all, and shall not interfere with the Grantee’s
right or the Company’s (or employing Subsidiary’s) right to terminate the
Grantee’s relationship as a Service Provider at any time, with or without cause.

14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 40919 Encyclopedia Circle, Fremont, California 94538, or at such other
address as the Company may hereafter designate in writing.

15. Grant is Not Transferable. Except to the limited extent provided in
paragraph 10 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.

16. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units awarded under this Agreement will be registered under the
federal securities laws and will be freely tradable upon receipt. However, the
Grantee’s subsequent sale of the Shares will be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

17. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

18. Conditions for Issuance of Certificates for Stock. The shares of stock
deliverable to the Grantee may be either previously authorized but unissued
shares or issued shares which have been reacquired by the Company. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; and (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities

 

-5-



--------------------------------------------------------------------------------

and Exchange Commission or any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
and (c) the obtaining of any approval or other clearance from any state or
federal governmental agency, which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the Restricted Stock
Units as the Administrator may establish from time to time for reasons of
administrative convenience.

19. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

20. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator shall be final and binding upon the Grantee, the Company and all
other persons. The Administrator shall not be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

22. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

23. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Grantee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Grantee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this Award of Restricted Stock Units.

24. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Grantee expressly warrants that he or she has received a right to purchase
stock under the Plan, and has received, read and understood a description of the
Plan. The Grantee understands that the Plan is discretionary in nature and may
be modified, suspended or terminated by the Company at any time.

25. Notice of Governing Law. This grant of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws.

o     O     o

 

-6-